Exhibit 10.4

 

May 19, 2016  [image_001.jpg]

 

Stephan Toutain



 

Re: Offer Letter of Employment

 

Dear Stephan:

 

I am pleased to provide you with this offer letter agreement (the "Letter
Agreement"), which provides the terms and conditions of your anticipated
employment by Interleukin Genetics, Inc. ("Interleukin"), which would become
effective as of the Start Date (as defined below). We hope that you choose to
join the Interleukin team and look forward to a mutually beneficial
relationship.

 

1.                  Start Date. If you accept this offer, your employment with
Interleukin will begin following the closing of a public or private financing
transaction by Interleukin on a date to be mutually determined by you and
Interleukin (the "Start Date"). Nothing contained herein shall confer any rights
to, or obligations on, you or Interleukin prior to the Start Date.

 

2.                  Position and Responsibilities. Your initial position will be
Chief Commercial Officer (CCO). As an Interleukin employee, we expect you to
devote all of your professional and working time and energies to the business
and affairs of Interleukin, subject to restriction listed on Exhihit A and to
perform any and all duties and responsibilities that are associated with this
position and such additional duties and responsibilities that the management of
Interleukin otherwise may assign to you. You agree to abide by all reasonable
employment policies instituted by Interleukin, as they may be instituted or
amended from time to time. Your performance will be reviewed on a periodic
basis, but no less frequently than annually, as long as you remain employed by
Interleukin.

 

3.                  At-Will Nature of Relationship. No provision of this Letter
Agreement will be construed to create an express or implied employment contract,
or a promise of employment for any specific period of time. Your employment with
Interleukin is at-will employment which may be terminated by you or Interleukin
at any time for any reason (or for no reason) with or without advance notice,
subject to your eligibility for specified types of severance payments upon
specified types of terminations, as described in Section 5.

 

4.                  Compensation and Benefits.

 

(a)               Base Pay. Your initial base pay will be $315,000 on an
annualized basis (your "Base Pay"), less applicable taxes and standard
withholdings and deductions, paid in accordance with Interleukin's standard
payroll procedures. Interleukin will review your Base Pay on an annual basis. 

 

 

 

 

135 Beaver Street • Waltham, MA 02452 • Tel: 781-398-0700 • Fax: 781-398-0720

www.ilgenetics.com

 

 



 

(b)               Annual Bonus. You are eligible to participate in the
Interleukin Bonus Plan, with a target maximum annual bonus of thirty percent
(30%) of your Base Pay for the 2016 Bonus Plan Year. The 2016 annual bonus
period began on January 1, 2016, and your bonus will be pro rated to reflect
your Start Date, as well as for any period of inactive employment. The actual
amount of any annual bonus will be determined by the Compensation Committee of
the Interleukin Board of Directors after assessing Interleukin goals and
individual milestones. The annual bonus is expressly subject to your employment
through the date the annual bonus is paid, and will not be earned unless you are
employed on such date. The Board's Compensation Committee has absolute
discretion as to whether annual bonuses will be awarded and the size of any
annual bonus, notwithstanding whether any certain corporate goals are met.

 

(c)                Equity. Pursuant to and subject to the terms and conditions
of the Interleukin Genetics Inc. 2013 Employee, Director and Consultant Equity
Incentive Plan (the "Plan") and any applicable option agreement, Interleukin
will grant you a number of options to purchase shares of common stock of
Interleukin ("Common Stock") equal to one percent (1%) of Interleukin's fully
diluted shares as of your Start Date, at an exercise price equal to the Fair
Market Value (as defined in the Plan) of the Common Stock on the later of (i)
the date of approval of the grant by the Board of Directors or an authorized
committee thereof, or (ii) your Start Date. The option will vest over a four (4)
year period, with 25% of the shares vesting on the first (1st) anniversary of
your Start Date and the remaining shares to vest in thirty-six (36) equal
monthly installments thereafter. For purposes of this Section 4(c), "fully
diluted shares" shall mean lnterleukin's outstanding Common Stock plus any
shares of Common Stock issuable upon exercise or conversion of options, warrants
or other convertible securities outstanding as of the Start Date.

 

(d)               Vacation. You will be entitled to fifteen (15) days of
vacation per year, which will accrue ratably on an annual basis, subject to the
terms and conditions of Interleukin's vacation policy.

 

(e)                Fringe Benefits. You may take advantage of various benefits
offered by Interleukin, which currently include group medical and dental
insurance, short term disability coverage, group life insurance, and a 401(k)
plan. Please note that Interleukin benefits may be modified, changed or
eliminated from time to time at the sole discretion of Interleukin, and the
provision of such benefits to you in no way changes or impacts your status as an
at-will employee. Where a particular benefit is subject to a formal plan (for
example, medical insurance), eligibility to participate in and receive such
benefit is governed solely by the applicable plan document.

 

(f)                 Expense Reimbursement. Interleukin will reimburse you for
all ordinary and reasonable out-of-pocket business expenses incurred by you in
furtherance of Interleukin's business in accordance with Interleukin's policies
with respect thereto as in effect from time to time. All reimbursements provided
under this Letter Agreement will be made or provided in accordance with the
requirements of Section 409A ("Section 409A") of the Internal Revenue Code and
the rules and regulations there under (the "Code") including, where applicable,
the requirement that (A) any reimbursement is for expenses incurred during your
lifetime (or during a shorter period of time specified in this Agreement); (B)
the amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year; (C)
the reimbursement of an eligible expense will be made no later than the last day
of the calendar year following the year in which the expense is incurred; and
(D) the right to reimbursement or in kind benefits is not subject to liquidation
or exchange for another benefit.

 



2 

 

 

5.                  Termination Payments. As stated above, your employment with
Interleukin is at-will employment, which may be terminated by you or Interleukin
at any time for any reason, with or without advance notice. Notwithstanding for
the foregoing, the parties agree to the following regarding payments on
termination following the Start Date.

 

(a)               Termination without Cause. If your employment hereunder is
terminated by Interleukin without Cause (as defined below) at any time, and if
you execute and do not revoke a release agreement in connection with such
termination (as described in Section 5(c)), then:

 

(i)                   Interleukin will pay you an amount equal to your Base Pay
in effect at the time of such termination for a period commencing on the
effective date of the release agreement and ending on the six (6) month
anniversary of such effective date.

 

For purposes of this section, "Cause" means your: (i) willful misconduct or
gross negligence that results in loss, damage or injury to Interleukin; (ii)
unauthorized disclosure of Interleukin trade secrets or confidential and
proprietary information; (iii) dishonesty of a material nature (including, but
not limited to, theft or embezzlement of Interleukin funds or assets), willful
disloyalty, or breach of fiduciary duty to Interleukin or its shareholders; (iv)
breach of your obligations under this Letter Agreement (and its exhibit A) or
your Non-Competition, Non-Solicitation, Confidentiality and Assignment of
Inventions Agreement; (v) failure to perform your responsibilities or duties as
an employee of Interleukin, which failure has not been cured within thirty (30)
days after written notice thereof to you by Interleukin; or (vi) commission of,
or plea of guilty or nolo contendere to, a felony (excluding minor traffic
violations).

 

(b)               Other Termination. If your employment hereunder is terminated
by you at any time for any reason, or by Interleukin in any circumstances or for
any reason other than those specifically described in Section 5(a), then you
will not be eligible for any form of severance pay, benefits or compensation,
other than Accrued Obligations described below.

 

(c)               Release of Claims; Timing of Payment. Interleukin will not be
obligated to provide you with any payment or benefit described in Section 5(a)
unless you execute and do not revoke a release agreement in a form acceptable to
Interleukin, which will include (at a minimum) a general release of claims
against Interleukin and its affiliated entities and each of their officers,
directors, employees and others associated with Interleukin and its affiliated
entities. The release agreement will be provided to you following your
separation of service from Interleukin, and must become effective and
irrevocable before the sixtieth (60th) day following such separation from
service (the "Review Period"). If you sign and do not revoke the release
agreement within the Review Period, then applicable payments and benefits will
be made or will commence, as applicable, on Interleukin's first regular payroll
date following the conclusion of the Review Period, provided that if the Review
Period begins in one taxable year of yours and ends in a later taxable year of
yours, then the payment(s) will commence in the later taxable year.

 

3 

 

 

(d)               Payment of Accrued Obligations. You will be paid the following
upon an employment termination, regardless of the reason therefor and/or the
application of any of the above sections: (i) the portion of your Base Pay that
is accrued but not yet paid; (ii) the portion of your vacation that is accrued
and not yet used, pursuant to the terms of any applicable Interleukin policy;
and (iii) the business expenses properly incurred by you and not yet reimbursed,
pursuant to the terms of any applicable Interleukin policy. Your entitlement to
any other compensation or benefit under any plan of Interleukin will be governed
by and determined in accordance with the terms of such plans.

 

6.                  Your Certifications. By signing this Letter Agreement, you
are certifying and representing to Interleukin that: (a) you are free to enter
into and fully perform the duties of your position; (b) you are not subject to
any employment, confidentiality, non-competition or other agreement that would
restrict your right to work for Interleukin in any way, and you have provided
Interleukin with a copy of any agreement that could be interpreted as such; (c)
your employment with Interleukin does not violate any order, judgment or
injunction applicable to you, and you have provided Interleukin with a copy of
any such order, judgment, or injunction; and (d) all facts you have presented to
Interleukin are accurate and true, including all oral and written statements you
have made to Interleukin pertaining to your education, training, qualifications,
licensing and prior work experience on any job application, resume or c.v., or
in any interview or discussion with Interleukin.

 

7.                  Confidentiality and Intellectual Property. Interleukin
considers the protection of its confidential information, proprietary materials
and intellectual property to be extremely important. Consequently, as a
condition of this offer of employment, prior to your Start Date you will be
required to sign the enclosed Non-Competition, Non-Solicitation, Confidentiality
and Assignment of Inventions Agreement. Prior to accepting employment with any
subsequent employer, you will inform such employer of any restrictions set forth
therein which apply to your activities for or employment by such employer, and
permit Interleukin to do the same.

 

8.                  Before You Start. Prior to your Start Date, you must
complete the upper portion of the enclosed I-9 Form. On your Start Date, you
must provide Interleukin with the completed I-9 Form and any of the accepted
forms of identification specified on the I-9 Form. Your employment with
Interleukin is conditioned on your eligibility to work in the United States.
Your employment with Interleukin is also conditioned on: (a) your successful
completion of a background check conducted by Interleukin's third party provider
, (b) successful completion of final references and (c) successful completion of
drug screen.

 

9.                  General.  

 

(a)               Entire Agreement. This Letter Agreement,  along with any other
agreement specifically referenced herein, constitutes the entire agreement
regarding the terms and conditions of your employment by Interleukin, and
supersedes any prior agreements, promises or statements (whether oral or
written) regarding the offered terms of employment.

 



4 

 

 

(b)               Modification; Waiver; Assignment. This Letter Agreement's
terms may be modified or amended only by written agreement executed by the
parties hereto. This Letter Agreement's terms may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions. You may not assign your
rights and obligations hereunder without the prior written consent of
Interleukin. Interleukin may assign its rights and obligations hereunder to any
person or entity that succeeds to all or substantially all of lnterleukin's
business.

 

(c)              Choice of Law; Venue; Jury Waiver. This Letter Agreement will
be deemed to have been made in Massachusetts, will take effect as an instrument
under seal within Massachusetts, and will be governed by and construed in
accordance with the internal law of Massachusetts, without giving effect to
conflict of law principles, and specifically excluding any conflict or choice of
law rule or principle that might otherwise refer construction or interpretation
to the law of another jurisdiction. Both you and Interleukin agree that any
action, demand, claim or counterclaim relating to or arising under this Letter
Agreement will be commenced in Massachusetts in a court of competent
jurisdiction by a judge alone, and you hereby waive and renounce your right to a
trial before a civil jury.

 

(d)              Code Sections 409A and 280G.

 

(i)                 The benefits set forth in Section 5(a) constitute
"non-qualified deferred compensation" subject to Section 409A of the Code. Any
termination of your employment triggering payment of benefits under Section 5(a)
must constitute a "separation from service" under Section 409A(a)(2)(A)(i) of
the Code and Treas. Reg. §l .409A-l (h) before distribution of such benefits can
commence. To the extent that the termination of your employment does not
constitute a separation of service under Section 409A(a)(2)(A)(i) of the Code
and Treas. Reg. §l.409A-l(h) (as the result of further services that are
reasonably anticipated to be provided by you to Interleukin at the time your
employment terminates), any benefits payable under Section 5(a) that constitute
deferred compensation under Section 409A will be delayed until after the date of
a subsequent event constituting a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §l.409A- l (h). For purposes of
clarification, this Section will not cause any forfeiture of benefits on your
part, but will only act as a delay until such time as a "separation from
service" occurs. Further, if you are a "specified employee" (as that term is
used in Section 409A and regulations and other guidance issued thereunder) on
the date your separation from service becomes effective, any benefits payable
under Section 5(a) that constitute non-qualified deferred compensation subject
to Section 409A will be delayed until the earlier of (A) the business day
following the six-month anniversary of the date your separation from service
becomes effective, and (B) the date of your death, but only to the extent
necessary to avoid the adverse tax consequences and penalties under Section
409A; on the earlier of (X) the business day following the six-month anniversary
of the date your separation from service becomes effective, and (Y) your death,
Interleukin will pay you in a lump sum the aggregate value of the non-qualified
deferred compensation that Interleukin otherwise would have paid you prior to
that date under Section 5(a). It is intended that each installment of the
payments and benefits provided under Section 5(a) will be treated as a separate
"payment" for purposes of Section 409A. Neither Interleukin nor you will have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

 

5 

 

 

(ii)               The parties intend this Letter Agreement to be in compliance
with Section 409A. You acknowledge and agree that Interleukin does not guarantee
the tax treatment or tax consequences associated with any payment or benefit
arising under this Letter Agreement, including but not limited to consequences
related to Section 409A. Notwithstanding any other provision to the contrary,
this Letter Agreement will be interpreted and at all times administered in a
manner that avoids the inclusion of compensation in income under Section 409A,
or the payment of increased taxes, excise taxes or other penalties under Section
409A.

 

(iii)              If any payment or benefit you would receive under this Letter
Agreement, when combined with any other payment or benefit you receive pursuant
to a Change of Control (for purposes of this section, a "Payment") would: (A)
constitute a "parachute payment" within the meaning of Section 280G the Code;
and (B) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the "Excise Tax"), then such Payment will be either: (X) the
full amount of such Payment; or (Y) such lesser amount (with cash payments being
reduced before stock option compensation) as would result in no portion of the
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local employments taxes,
income taxes, and the Excise Tax, results in your receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax.

 

[Signature Page to Follow]

6 

 

 

This Letter Agreement may be executed in two or more counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument. You may accept this offer of employment and the terms and
conditions hereof by signing the enclosed additional copy of this Letter
Agreement.

 

 

  Sincerely,           INTERLEUKIN  GENETICS, INC.           By: /s/Mark B.
Carbeau     Mark B. Carbeau     Chief Executive Officer



Agreed to and Acknowledged:

 

/s/ Stephan Toutain

Stephan Toutain

 

05/23/16

Date

 

7 

 

